Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
The Applicant argues that LauB does not teach or suggest the idea of computing a derivative with respect to a set of design variables, let alone the idea of computing, with respect to a set of design variables, a derivative of one or more state vectors with reference to eq. (3), see p. 9 last paragraph. The Examiner respectfully disagrees. Eq. (3) on p. 399 represents a generalized form of discretized equation of motion of a generic equation of motion eq. (1). Discretized equation of motion eq. (3) is generalized as a function of sequence of state vectors x0,..., xN, corresponding to state variables, and vector of parameters u. Vector of parameters u as given in an example on p. 405 ¶ 1 as (cE1, cE2, dE, H2) are nonlinear spring and linear damper, see p. 406 ¶ 1, which correspond to set of design variables according to the instant application’s specification p. 6 ¶ 0018. Hence, LauB does teach to a set of design variables, which are u, and state variables, which are x0,..., xN in eq. (3). 
The Applicant amends the 3rd limitation of claim 1 as “generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function.” LauB teaches a discretized from of a first objective function J(u) represented as eq. (4) on p. 399, which has the same set of design variables and state variables as in the first discretized equation of motion. LauB teaches in eq. (7) taking a derivative of discretized equation of motion, function fi+1, with respect to its state vectors xi+1, the second term on the left of eq. (7). This term reads onto this limitation as recited. Hence, claim 1 remains rejected.
Independent claims 11 and 20 are argued allowable for reciting similar limitations as claim 1. They also remain rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LauB et al. (The Discrete Adjoint Method for Parameter Identification in Multibody System Dynamics, Multibody Syst Dyn, 42, 2018 pp. 397-410).

As per claim 1, LauB teaches a computer-implemented method for generating design options for mechanical assemblies (p. 397 ¶ 2, p. 404 last 2 paragraphs; a multibody is an assembly of multi-elements with an example of an engine mount of engine on a car chassis, so a multibody corresponds to an mechanical assembly), the method comprising:
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables; this is a first configuration for a mechanical assembly as recited; p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; hence, there is inherently a first configuration generated as recited in the limitation);
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 397 section 1 Introduction all paragraphs – p. 398 ¶ 1, p. 399, ¶ 5-6; LauB teaches the system of equations (1), which are equations of motion, can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited);
generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function (p. 399 ¶ 5-8 - p. 400 eq. (7), p. 405 ¶ 1, p. 406 ¶ 1); and
computing a modified set of design variables based on the second discretized equation of motion and the set of design variables to generate a second configuration for the mechanical assembly, wherein the modified set of design variables minimizes the first objective function (p. 399, ¶ 5-8; LauB teaches finding a set of parameters u to minimize the u represent a second configuration for the mechanical assembly).

As per claim 2, LauB teaches the computer-implemented method of claim 1, wherein generating the first discretized equation of motion comprises performing a forward simulation of the at least one continuous equation of motion (p. 399 ¶ 5-6; LauB teaches in generating eq. (3) in the form f(xi+1, xi, ti+1, ti, u) = 0 of multibody system equations, which is eq. (1) on p. 397; the variables xi+1, xi, ti+1, ti shows that the expression is in term of forward in time and variable vector x; eq. (1) is a set of equations of motion, see p. 398 ¶ 1). 

As per claim 3, LauB teaches he computer-implemented method of claim 1, wherein generating the second discretized equation of motion further comprises:
differentiating the first discretized equation of motion to generate a second derivative (p. 400  eq. (11); the term within parentheses of eq. (11) corresponds to differentiating the second discretized equation of motion) ;
generating a discretized form of the first objective function (p. 399 eq. (4); this eq. is a discretized form of the first objective function); and
determining a gradient of the first objective function based on the second derivative (p. 400 last paragraph and eq. (11)).

Interpretation for claim 4: According to specification ¶ 0037-0039, 0044, adjoint technique is used to compute derivative by solving a set of adjoint equations associated with discretized equations 312, which comprise the first discretized equation(s). Then based on the computed discrete adjoint variables, differentiation of the discretized objective function, corresponding to differentiating the discretized form of the first objective function, is performed. This description means, in performing differentiating the discretized objective function, discrete adjoint variables 

As per claim 4, LauB teaches the computer-implemented method of claim 3, wherein differentiating the first discretized equation of motion comprises solving at least one adjoint equation to generate at least one adjoint value, wherein the first derivative is generated based on the at least one adjoint value (p. 400 ¶ 1 – p. 401 ¶ 1; these paragraphs and equations mean differentiating the discretized objective equation (5) by solving for adjoint variables pi associated with derivative of the first discretized equation according to interpretation of the claim in context of the instant application’s specification).

As per claim 5, LauB teaches the computer-implemented method of claim 3, wherein generating the discretized form of the first objective function comprises performing a forward simulation of the first objective function (p. 399 ¶ 7-8; LauB teaches in generating eq. (5) comprising f(xi+1, xi, ti+1, ti, u) = 0 of multibody system equations; the variables xi+1, xi, ti+1, ti shows that the expression is in term of forward in time and variable vector x).

As per claim 6, LauB teaches the computer-implemented method of claim 1, wherein the time-varying dynamics of the first configuration include a time-varying flexure of a first element included in the first configuration during the sequence of time steps (p. 404 last 2 paragraphs – p. 405 ¶ 4; LauB teaches a time-varying dynamics of a multibody comprising of an engine and flexure of an engine mount; this engine mount corresponds to a time-varying flexure of a first element as claimed). 

As per claim 7, LauB teaches the computer-implemented method of claim 1, wherein the time-varying dynamics of the first configuration include a time-varying force applied to a first element included in the first configuration across the sequence of time steps (p. 405 ¶ 1-4). 

As per claim 8, LauB teaches the computer-implemented method of claim 1, wherein the second discretized equation of motion comprises a gradient of the first objective function relative to the set of design variables (p. 400 paragraphs and eqs. right below eq. (8); the second discretized equation eq. (6) is written into eq. (10) comprising gradient of the cost function expressed in eq. (11)), and wherein computing the modified set of design variables comprises traversing a parametric design space based on the gradient (p. 401 ¶ 1-2; LauB teaches finding gradient of the cost function by solving with respect to parameters u; this teaching reads onto this limitation).

As per claim 9, LauB teaches the computer-implemented method of claim 8, wherein the first configuration resides at a first position within the parametric design space and is associated with a first value of the first objective function (p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints, so a first solution corresponds to a first position as recited), the second configuration resides at a second position within the parametric design space and is associated with a second value of the first objective function, and wherein the first value exceeds the second value (p. 399 ¶ 2-3, p. 407 ¶ 1; LauB teaches iteratively finding an optimal solution satisfying objective function and constraints; this teaching means a second configuration for the multibody system, corresponding to a second position, is determined with a second value for the cost function smaller than the first value).

As per claim 10, LauB teaches the computer-implemented method of claim 1, wherein generating the first configuration for the mechanical assembly comprises traversing a configuration design space to identify a plurality of different configurations that do not violate a same set of constraints, and wherein the plurality of different configurations includes the first configuration (p. 397 ¶ 2-4, p. 407 ¶ 1; LauB teaches a set of motion equation used for configuring a multibody system with constraint functions C(q, t)=0 with variables in a design space to find an optimal configuration that does not violate these constraint functions; in addition, LauB teaches going through iterations to find the optimal solution; this teaching indicates going through a plurality of different configurations that do not violate a same set of constraints to obtain an optimal configuration, and the first solution corresponds to the first configuration based on the set of constraints and objective function should be included in these configurations).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claims 7-8. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 18, LauB teaches the non-transitory computer-readable medium of claim 17, wherein traversing the parametric design space comprises minimizing the first objective function at a first location within the parametric design space (p. 398 ¶ 1-2; LauB teaches determining a set of parameters u for a multibody system based on motion equations to minimize a cost function from the previous configuration, corresponding to a first location).

As per claim 19, LauB teaches the non-transitory computer-readable medium of claim 11, wherein generating the first configuration for the mechanical assembly comprises exploring a configuration design space to eliminate a plurality of different configurations that violate at least one constraint included in a set of constraints, and wherein the plurality of different configurations excludes the first configuration (p. 397 ¶ 2-4, p. 407 ¶ 1; LauB teaches a set of motion equation used for configuring a multibody system with constraint functions C(q, t)=0 with variables in a design space to find an optimal configuration that does not violate these constraint functions; in addition, LauB teaches going through iterations to find the optimal solution; this teaching implies finding a plurality of configurations that satisfy all constraints and objective function, so the first solution corresponding to the first 

As per claim 20, LauB teaches a system for generating design options for mechanical assemblies, comprising: 
a memory restoring a design engine (p. 397 ¶ 2, p. 404 last paragraph, p. 406 Table 1 & Fig. 3; LauB’s teachings of simulations of multibody system equations and graphical result imply usage of a computer and software; a computer use for simulation of a design includes a memory restoring a design engine); and
a processor that, when executing the design engine, is configured to perform the steps of (p. 397 ¶ 2, p. 404 last paragraph, p. 406 Table 1 & Fig. 3; LauB’s teachings of simulations of multibody system equations and graphical result imply usage of a computer and software for performing steps of computations):
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4; LauB teaches a multibody system linked to ground of other bodies described by DAE (1) with a set of variables; this is a first configuration for a mechanical assembly as recited), 
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 399, ¶ 5-6; LauB teaches the system equations above can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited),
generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first 
computing a modified set of design variables based on the second discretized equation of motion and the set of design variables to generate a second configuration for the mechanical assembly, wherein the modified set of design variables minimizes the first objective function (p. 399, ¶ 5-8; LauB teaches finding a set of parameters u to minimize the cost function (4) according to a new system eq. (3), which is eq. (5); these new parameters u represent a second configuration for the mechanical assembly).

An alternative rejection of claim 20 in anticipation that the Applicant argues LauB does not teach a system comprising of a memory and processor to perform steps in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LauB et al. (The Discrete Adjoint Method for Parameter Identification in Multibody System Dynamics, Multibody Syst Dyn, 42, 2018 pp. 397-410), hereinafter LauB, in view of LauB et al. (The Discrete Adjoint Gradient Computation for Optimization Problem in Multibody Dynamics, Journal of computational and Nonlinear Dynamics, Vol. 12 May 2017), hereinafter LauB_Oberpeilsteiner.

As per claim 20, LauB teaches generating design options for mechanical assemblies, comprising: 
generating a first configuration for a mechanical assembly, wherein the first configuration includes a set of design variables associated with a plurality of interconnected elements (p. 397 ¶ 2-4), 
generating a first discretized equation of motion based on at least one continuous equation of motion, wherein the first discretized equation of motion indicates time-varying dynamics of the first configuration across a sequence of time steps (p. 399, ¶ 5-6; LauB teaches the system equations above can be rewritten in discrete form in time steps as in eq. (3); this is a first discretized equation as recited),
generating a second discretized equation of motion by computing, with respect to the set of design variables, a first derivative of one or more state variables included in both the first discretized equation of motion and a discretized form of a first objective function (p. 399 ¶ 5-8 - p. 400 eq. (7), p. 405 ¶ 1, p. 406 ¶ 1), and 
computing a modified set of design variables based on the second discretized equation of motion and the set of design variables to generate a second configuration for the mechanical assembly, wherein the modified set of design variables minimizes the first objective function (p. 399, ¶ 5-8; LauB teaches finding a set of parameters u to minimize the cost function (4) according to a new system eq. (3), which is eq. (5); these new parameters u represent a second configuration for the mechanical assembly);
but does not explicitly teach:
a system comprising:
a memory restoring a design engine; and
a processor that, when executing the design engine, is configured to perform the above steps.
However, LauB_Oberpeilsteiner teaches:

a memory restoring a design (p. 031016-8 right col. last ¶ - p. 031016-9 left col. ¶ 1, p. 031016-10 left col. ¶ 3; LauB_Oberpeilsteiner teaches using a computer, comprising a memory holding a design, to perform math operations to solve for solutions of the design); and
a processor that, when executing the design engine, is configured to perform the steps of solving math operations of dynamics problem involving adjoint method (p. 031016-10 left col. ¶ 2-3).
LauB and LauB_Oberpeilsteiner are analogous art because they are in the field of modeling and optimization of multibody dynamics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LauB and LauB_Oberpeilsteiner. One of ordinary skill in the art would have been motivated to make such a combination because LauB_Oberpeilsteiner’s teachings would have facilitated and accelerated computations of multibody dynamics computations (p. 031016-10 left col. ¶ 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.




/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

 /REHANA PERVEEN/ Supervisory Patent Examiner, Art Unit 2129